t c memo united_states tax_court herbert l whitehead and jennifer l whitehead petitioners v commissioner of internal revenue respondent docket no filed date j patrick quinn for petitioners julie l payne for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties under sec_6662 on petitioners’ federal_income_tax ‘unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules of prac-- tice and procedure year deficiency accuracy-related_penalty 1dollar_figure dollar_figure big_number dollar_figure ‘the deficiency determined by respondent for each year included a deficiency of dollar_figure in federal excise_tax under sec_4973 the issues remaining for decision’ are do payments during each year at issue by burien nissan inc burien nissan to kenneth stanford mr stanford consti- tute constructive dividends to petitioner herbert l whitehead mr whitehead for each such year we hold that they do should the determinations in the notice_of_deficiency notice to increase petitioners’ income for each year at issue with respect to their respective uses of certain burien nissan automobiles during each such year be sustained we hold that they should are petitioners entitled to a deduction for each year at issue for mortgage interest and property taxes relating to certain real_property located in kirkland washington we hold that they are not are petitioners entitled to a deduction for for certain contributions to an individual_retirement_account ira in the name of petitioner jennifer l whitehead ms whitehead in excess of the amount conceded by respondent we hold that certain computational issues for the years at issue also remain resolution of which flows automatically from our resolu- tion of the issues that we address herein they are not are petitioners liable for each year at issue for the excise_tax under sec_4973 for excess ira contributions we hold that ms whitehead is are petitioners liable for each year at issue for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found except as stated herein petitioners who at all relevant times were husband and wife resided in sumner washington at the time the petition was filed petitioners have three children who were born in date date and date respectively burien nissan at all relevant times burien nissan a corporation orga- nized in the state of washington operated an automobile dealer- ship located in burien washington at least during the years at issue mr whitehead was president of burien nissan during each year at issue burien nissan had current_earnings_and_profits of at least dollar_figure - - ownership of burien nissan stock as of date burien nissan had big_number shares of common_stock burien nissan stock issued and outstanding as of that date donald johnston mr johnston and jacque johnston jacque johnston owned big_number shares of that stock the johnston shares and gary mclaughlin mr mclaughlin owned big_number shares of that stock the mclaughlin shares on date mr johnston jacque johnston and mr mclaughlin entered into a stock purchase agreement date stock purchase agreement with mr stanford mr whitehead patrick watson mr watson gerald buchner mr buchner and burien nissan mr mclaughlin as executive manager of burien nissan signed that agreement on its behalf pursuant to the date stock purchase agreement mr johnston and jacque johnston agreed to sell big_number of the johnston shares to mr stanford mr whitehead mr watson and mr buchner the buyers for dollar_figure mr mclaughlin agreed the parties stipulated that mr johnston owned big_number shares of burien nissan stock as of date that stipula- tion is clearly contrary to the facts that we have found are established by the record and we shall disregard it see 93_tc_181 the record establishes and we have found that both mr johnston and jacque johnston owned big_number shares of burien nissan stock as of date the record does not disclose the duties and the responsi- bilities of the executive manager of burien nissan at all rele- vant times to sell all of the mclaughlin shares ie big_number shares to the buyers for dollar_figure and the buyers purchased those big_number shares of burien nissan stock as follows number of buyer shares purchased mr stanford big_number mr whitehead big_number mr watson mr buchner big_number pursuant to the date stock purchase agreement as of date the individuals shown below owned the following number of shares of burien nissan stock evidenced by the following burien nissan stock certificates which represented the percent- age of stock ownership in that company indicated below number of stock percentage stockholder shares owned certificate number ownership mr johnston and jacque johnston’ big_number mr stanford big_number mr whitehead big_number mr watson big_number mr buchner ‘the parties stipulated that mr johnston owned big_number shares of burien nissan stock as of date that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see 93_tc_181 the record establishes and we have found that both mr johnston and jacque johnston owned big_number shares of burien nissan stock as of date we shall refer to any individual who owned burien nissan stock although the purchase and sale of burien nissan stock pursuant to the date stock purchase agreement was ef- fected as of date it was not until date that burien nissan issued the stock certificates evidencing such stock ownership as of date -- - as of date or at any other time as stockholder pursuant to the date stock purchase agreement burien nissan acquired an option to purchase over a 30-month period that began in date the big_number johnston shares the big_number remaining johnston shares that mr johnston and jacque johnston continued to own after that agreement was effected the purchase_price for the big_number remaining johnston shares under that option was dollar_figure the date stock purchase agreement required the stock certificate evidencing the big_number remaining johnston shares of burien nissan stock to bear a legend legend indicating that those big_number shares were subject_to burien nissan’s option to purchase set forth in that agreement the date stock purchase agreement provided that none of the individuals who acquired burien nissan stock pursuant to that agreement ie mr stanford mr whitehead mr watson and mr buchner was to sell assign transfer exchange or otherwise dispose_of or grant any option with respect to any of the burien nissan stock owned by him without the prior written consent of mr johnston and jacque johnston that agreement required the stock certificates evidencing the burien nissan stock owned by mr stanford mr whitehead mr watson and mr buchner respectively to bear a legend indicating that the sale_or_other_disposition or the granting of an option with respect to such stock reguired the prior written consent of mr johnston - j- and jacque johnston as set forth in that agreement attached to and made part of the date stock purchase agreement were an employment agreement between burien nissan and mr stanford pursuant to which burien nissan agreed to employ mr stanford as its president and an employment agreement between burien nissan and mr whitehead pursuant to which burien nissan agreed to employ mr whitehead as its general sales manager the employment agreement between burien nissan and mr stanford provided inter alia certain benefits to mr stanford as presi- dent of that company including unrestricted access to two burien nissan automobiles for mr stanford’s personal_use on date burien nissan and the stockholders entered into an agreement date stockholders’ agreement the stated purpose of which was as follows the shareholders desire to promote their mutual interests and the interests of the corporation burien nissan by imposing certain restrictions and obliga- tions on each other on the shares which they presently own and on any additional shares which they or their successors or transferees may hereafter acquire or which the corporation may hereafter issue the date stockholders’ agreement set forth inter alia certain restrictions on the disposition 1ie sale transfer pledge encumbrance or disposal by operation of law or otherwise of burien nissan stock held by each of the minority ‘the number of shares and the percentage ownership of burien nissan stock owned by each stockholder did not change between date and date --- - stockholders ie mr stanford mr whitehead mr watson and mr buchner ’ with respect to any disposition of burien nissan stock by any minority stockholder the date stockholders’ agreement incorporated by reference the provision in the date stock purchase agreement which stated that no minority stockholder was to sell assign transfer exchange or other- wise dispose_of or grant any option with respect to any burien nissan stock owned by him without the prior written consent of mr johnston and jacque johnston with respect to any disposition of burien nissan stock by a minority stockholder to a third party in addition to the forego- ing restriction requiring the prior written consent of mr johnston and jacque johnston the date stockholders’ agreement did not permit any minority stockholder to sell less than all of his burien nissan stock to a third party that agreement permitted a minority stockholder to sell all of his ‘the date stockholders’ agreement also set forth certain restrictions on the transfer by mr johnston and jacque johnston of the big_number remaining johnston shares of burien nissan stock that agreement precluded mr johnston and jacque johnston from voluntarily transferring any of the big_number remain-- ing johnston shares unless any such transfer was toa member or members of their immediate_family for estate_planning purposes or with the prior written consent of mr stanford the date stockholders’ agreement further provided that any transfer by mr johnston and jacque johnston of the big_number remaining johnston shares was to be subject_to burien nissan’s option to purchase those shares as set forth in the date stock purchase agreement --- - burien nissan stock to a third party only if he first offered such stock to the other minority stockholders who had a right_of_first_refusal to purchase such stock in proportion to their stock ownership in burien nissan in the event of a violation of any of the foregoing restric-- tions on the disposition of burien nissan stock the date stockholders’ agreement provided any attempt to transfer shares in violation of this agreement or any involuntary or other purported trans-- fer other than as provided in this agreement shall be void if any shares or transfer documents are pre- sented to the corporation to effect such attempted transfer the shareholder who owns such shares shall immediately be deemed to be terminated and such termination shall trigger the purchase rights of the other shareholder s set forth in sec_3 the purchase rights set forth in sec_3 of the date stockholders’ agreement that were triggered upon a violation by a minority stockholder of any of the restrictions set forth in that agreement regarding the disposition by a minority stockholder of such stockholder’s burien nissan stock were that burien nissan the other minority stockholders and mr johnston and jacque johnston in that order had a right_of_first_refusal to purchase all of the stock of a terminated minority stockholder the date stockholders’ agreement further required that the restrictions set forth in that agreement be reflected in an endorsement endorsement to appear on all burien -- - nissan stock certificates that endorsement stated the shares of stock represented by this certificate are subject_to the terms of a shareholders’ agreement dated as of date which restricts or limits their transfer and limits the rights of the share- holder a copy of the agreement is on file at the office of the registered agent of the corporation burien nissan experienced financial difficulties during and early on a date during not disclosed by the record mr stanford accepted an offer to manage a large automo- bile dealership in hawaii on date mr whitehead and mr stanford entered into a stock purchase agreement septem-- ber whitehead stanford stock purchase agreement pursuant to which mr whitehead purchased on that date for dollar_figure all big_number shares of mr stanford’s burien nissan stock that agreement provided that mr whitehead was to pay the pur- chase price of dollar_figure by delivering to mr stanford a nonnego- tiable promissory note in the date whitehead stanford stock purchase agreement mr stanford represented and warranted to mr white- head the following a stanford is the owner and registered holder of the stanford shares and holds the stanford shares free and clear of all liens claims or encum- brances and subject_to no options warrants contracts or agreements of any kind other than the date stock purchase agreement and the date stockholders’ agreement b neither the execution and delivery of the agreement by stanford nor the consummation of the transactions contemplated herein nor compliance with the terms and provisions hereof will result in the creation or imposition of any lien charge or encum-- brance upon any of the stanford shares or conflict in any way with the provisions of or constitute a default under or require the consent of any other party to any loan agreement indenture mortgage deed_of_trust agreement or other instrument to which stanford or the company is a party or by which it may be bound cc neither the execution of this agreement nor consummation of the sale of the stanford shares requires the approval or consent of any governmental authority having any jurisdiction over the company’s business or of any party to any agreement with the company or stanford other than such consents as have been previously obtained on date mr whitehead signed a promissory note promissory note pursuant to which he agreed to pay mr stanford the principal_amount of dollar_figure plus interest in accordance with that note in exchange for mr stanford’s big_number shares of burien nissan stock the promissory note provided that no principal payments were to be made under the note until the so-called option closing date which was the date on which burien nissan completed its purchase pursuant to the option set forth in the date stock purchase agreement of the big_number remaining johnston shares of burien nissan stock the promissory note further provided on a date that was three years after the option closing date interest on the unpaid principal balance of the note was to begin to accrue and on a date that was eight years after the option closing date the entire principal balance under the note was due and payable in full on a date not disclosed by the record the sale on september - of mr stanford’s big_number shares of burien nissan stock to mr whitehead was recorded in burien nissan’s stock register on date burien nissan issued stock certificate in the name of mr whitehead which evidenced his ownership of the big_number shares of burien nissan stock that he purchased from mr stanford on that date on date burien nissan mr johnston mr mclaughlin mr whitehead and mr watson signed an addendum to the date stock purchase agreement addendum to the date stock purchase agreement mr whitehead as president of burien nissan signed that addendum on its behalf the addendum to the date stock purchase agreement was executed for the purpose of ratifying prior acts of the shareholders and to approve the taking of certain acts in the future that addendum provided inter alia stanford has abandoned and assigned the entirety of his interest to whitehead the stock held by buchner in the amount of big_number shares shall be redeemed by the company burien nissan for thirty thousand dollars dollar_figure the net result of the above changes in stock ownership is the following shareholder shares don johnston big_number herbert whitehead big_number patrick watson big_number total big_number at a time not disclosed by the record mr buchner was involved in an employment dispute with burien nissan that dispute was resolved on or about date pursuant to the resolution of the employment dispute between mr buchner and burien nissan on or about date burien nissan redeemed mr buchner’s big_number shares of burien nissan stock for dollar_figure 7although not altogether clear from the record it appears that jacque johnston’s ownership_interest in the big_number remaining johnston shares was transferred to mr johnston on a date not disclosed by the record the addendum to the date stock purchase agreement further provided inter alia that burien nissan was to redeem the big_number remaining johnston shares for dollar_figure and that burien nissan was to make that payment as well as certain other pay- ments on date pursuant to that addendum on date burien nissan canceled mr buchner’s big_number shares of stock as well as the big_number remaining johnston shares as a result of the addendum to the date stock purchase agreement as of date the ownership of burien nissan stock was as follows stockholder number of shares owned mr whitehead big_number mr watson on date burien nissan began making monthly payments to mr stanford in the amount of dollar_figure which monthly payments continued until at least date on date burien nissan canceled the big_number shares of mr whitehead’s stock that mr whitehead had purchased from mr stanford on date thereafter mr white- head owned big_number shares of burien nissan stock on date burien nissan and mr whitehead entered into an agreement entitled assignment and assumption of agree-- ment and promissory note assignment and assumption_agreement mr whitehead signed the assignment and assumption_agreement as president of burien nissan on its behalf as the assignee and in his individual capacity as the assignor mr stanford consented to and signed the assignment and assumption_agreement the assignment and assumption_agreement acknowledged the purchase on date by mr whitehead of all of mr stanford’s burien nissan stock pursuant to the date white- head stanford stock purchase agreement and mr whitehead as the sole stockholder of burien nissan the assignment and assumption_agreement provided inter alia the following sit is not clear from the record when mr watson ceased to own his big_number shares of burien nissan stock and mr whitehead became the sole stockholder of burien nissan form_1120 u s_corporation income_tax return form_1120 that burien nissan filed for each of its tax years through showed mr whitehead as the sole stockholder of burien nissan mr white- head signed as president of burien nissan and under penalties of perjury at least form_1120 that burien nissan filed for each of its tax years through it appears that mr whitehead was the sole stockholder of burien nissan at least as of the end of and at all relevant times thereafter --15- recitals a whitehead owns or controls one hundred per- cent of all the issued and outstanding_stock of the corporation b whitehead acquired his stock in the corpora- tion at various times and by various agreements in- cluding that whitehead stanford stock purchase agreement with attached promissory note hereinafter referred to as the agreement entered into with kenneth r stanford hereinafter referred to as stan- ford on date x kk on the terms of the agreement are incorporated herein by reference as though fully set forth d whitehead wishes to assign his rights and responsibilities as well as the benefits and burdens of the agreement to the corporation be the corporation wishes to acquire the rights and responsibilities as well as the burdens and bene- fits of the agreement from whitehead by means of this assignment f stanford is willing to consent to this as-- signment now therefore in consideration of the mutual representations covenants and agreements contained herein and other good and valuable consideration the receipt and sufficiency of which are hereby acknowl- edged the corporation and whitehead hereby agree as follows i assignment and assumption sec_1 assignment of rights whitehead hereby sells assigns and conveys to the corporation and the corporation hereby purchases and assumes from whitehead all of whitehead’s right title and interest in the agreement under the terms of the agreement assumption_of_liabilities also in consider- ation for the transfer of the agreement the corpora- -- - tion agrees to assume from the date of the execution of this assignment forward whitehead’s obligations and liabilities under the terms of the agreement closing all actions transfers conveyances and indemnities called for herein shall be effective as of the date hereinabove first written date til representations and warranties of whitehead good title whitehead represents and war- rants to the corporation that there are no claims liens or encumbrances which can lawfully be made against whitehead with respect to the agreement no breach whitehead represents and warrants that the execution delivery and performance by it of the terms and provisions of the agreement and this assignment will not conflict with or result in the breach of any terms conditions or provisions of the agreement consent whitehead represents and warrants that as evidenced by sanford’s signature herein below whitehead has obtained the consent of stanford a party to the agreement guarantee whitehead agrees to guarantee that the corporation will perform under the terms of the agreement and indemnifies stanford against default by the corporation under the terms of the agreement on date mr whitehead as president of burien nissan signed a document on its behalf that was entitled action by board_of directors of burien nissan inc by unanimous written consent pursuant to that document the board_of directors of burien nissan which that document stated consisted only of mr whitehead consented to the assignment and assumption_agreement at no time did mr whitehead make any payments to mr stanford on the promissory note that mr whitehead signed on date in exchange for mr whitehead’s purchase of all of mr stanford’s burien nissan stock as discussed above burien nissan continued to make monthly payments of dollar_figure to mr stanford from date until at least date neither mr whitehead nor burien nissan expected mr whitehead to repay those amounts to burien nissan a document dated date entitled burien nissan inc adjusting journal entries for the period ended date showed inter alia the following entries aje en- tries under the heading aje account account name description debits credits note payable-ken stanford big_number retained earnings big_number to record note payable on capital stock redeemed petitioners’ respective uses of certain burien nissan automobiles during the years at issue neither mr whitehead nor ms whitehead owned an automobile during each of those years each petitioner had the use of and did use certain automobiles owned by burien nissan burien nissan automobiles during the years at issue petitioners did not pay burien nissan for their respec-- tive uses of certain burien nissan automobiles the record does not disclose who prepared that document -- - the specific burien nissan automobiles that each petitioner used during the years at issue varied throughout those years neither petitioners nor burien nissan maintained records showing which burien nissan automobiles each petitioner used during those years during the years at issue burien nissan paid part of the fuel and maintenance_costs for those burien nissan automobiles and petitioners paid part of those costs mr whitehead selected the specific burien nissan automo- biles that ms whitehead and he respectively used during the years at issue the average value of the new burien nissan automobiles that ms whitehead used during was dollar_figure the average value of the new and used burien nissan automobiles that mr whitehead used during was dollar_figure neither petitioners nor anyone else prepared or maintained any document that purported to show either the amount or the purpose of ms whitehead’s use of certain burien nissan automo- biles during the years at issue mortgage interest and property taxes during the years at issue petitioners owned and resided on real_property located pincite 199th avenue court east sumner washington sumner property during those years home servicing of america home servicing held a mortgage loan on that prop- erty during the years at issue petitioners paid home servicing the following amounts for mortgage interest and property taxes with respect to the sumner property year mortgage interest property taxes dollar_figure dollar_figure dollar_figure dollar_figure prior to date essie whitehead who is mr white- head’s mother owned and resided on real_property located pincite9 juanita drive northeast kirkland washington kirkland property in date essie whitehead who continued to reside at the kirkland property and mr whitehead refinanced the mortgage loan on the kirkland property and secured that refinanc- ing by that property during the years at issue colonial mortgage co colonial mortgage held the mortgage loan on the kirkland property during those years essie whitehead and mr whitehead were jointly liable on that mortgage loan sometime during the first week of each month throughout the years at issue essie whitehead made the monthly mortgage loan payment on the kirkland property which included payment of mortgage interest and property taxes from checks that she drew on her own checking account the parties stipulated that in date essie white- head and both mr whitehead and ms whitehead refinanced the mortgage loan on the kirkland property that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see cal-maine foods inc v commissioner t c pincite the record establishes and we have found that in date essie whitehead and mr whitehead and not ms whitehead refinanced the mortgage loan on the kirkland property - - on a date not disclosed by the record colonial mortgage issued form_1098 mortgage interest statement form for to essie whitehead and mr whitehead the address for them shown on that form was the kirkland property address during mortgage interest and property taxes of dollar_figure and dollar_figure respectively were paid with respect to the kirkland property during each month throughout except january ms whitehead signed and issued a check payable to essie whitehead that was drawn on petitioners’ joint checking account with seafirst bank petitioners’ joint checking account the total amount of those checks was dollar_figure none of those checks bore a notation as to their purpose essie whitehead negotiated each of those checks during each month throughout except may june and november ms whitehead signed and issued a check payable to essie whitehead that was drawn on petitioners’ joint checking account in addition to the check so issued to essie whitehead during each of the months march and date ms whitehead ‘the parties stipulated that during petitioners paid mortgage interest and property taxes of dollar_figure and dollar_figure respectively with respect to the kirkland property that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see cal-maine foods inc v commissioner supra the record estab- lishes and we have found that during petitioners paid mortgage interest and property taxes of dollar_figure and dollar_figure respectively with respect to the sumner property - signed and issued to her an additional check for each of those months that was drawn on petitioners’ joint checking account the total amount of the checks that ms whitehead issued to essie whitehead during was dollar_figure none of those checks bore a notation as to their purpose essie whitehead negotiated each of those checks petitioners’ ira contributions during each of the years at issue petitioners contributed dollar_figure to an ira in the name of mr whitehead and dollar_figure to an ira in the name of ms whitehead during those years petition- ers did not withdraw any funds from any ira petitioners’ federal_income_tax returns petitioners jointly filed form_1040 u s individual_income_tax_return joint_return for each of the years at issue norman smith mr smith petitioners’ accountant signed each of those returns as return preparer in petitioners’ joint_return for each of the years at issue petitioners reported mr white- head’s occupation as executive and ms whitehead’s occupation as hshld executive in petitioners’ joint_return petitioners reported inter alia wage income attributable to mr whitehead of dollar_figure and other income of dollar_figure 2petitioners attached to petitioners’ joint_return form_w-2 wage and tax statement form_w-2 for for mr continued - petitioners’ joint_return included schedule a itemized_deductions schedule a in that schedule petitioners claimed inter alia the following deductions dollar_figure for real_estate_taxes dollar_figure for mortgage interest ’ and dollar_figure for points not reported in form_1098 petitioners’ joint_return also included schedule se in that schedule petitioners reported self-employment_income attributable to ms whitehead of dollar_figure in petitioners’ joint_return petitioners claimed continued whitehead mr whitehead’s form_w-2 that form showed burien nissan administration as employer and mr whitehead as employee mr whitehead’s form_w-2 showed inter alia wages tips other compensation in the amount of dollar_figure that form indicated that that amount included a benefit of dollar_figure that was identified in that form as epv although not alto- gether clear we believe epv stands for employer_provided vehicle 3petitioners included in petitioners’ joint_return a statement in which petitioners provided certain information with respect to the other income reported in that joint_return in that statement petitioners listed the following items as other income income of dollar_figure from bulldog alarms income of dollar_figure from burien nissan as shown in schedule se self--employ- ment tax schedule se that petitioners included in their joint_return and income of dollar_figure from burien nissan petitioners’ joint_return included a statement in which petitioners reported that dollar_figure of the total mortgage interest_deduction that they claimed was attributable to home servicing and dollar_figure of that deduction was attributable to colonial mortgage ‘the dollar_figure deduction claimed for points not reported in form_1098 represented petitioners’ amortization of points that they claim they paid with respect to the refinancing of the kirkland property in date - - inter alia deductions for the respective dollar_figure contributions made to mr whitehead’s ira and to ms whitehead’s ira in petitioners’ joint_return petitioners reported inter alia wage income attributable to mr whitehead of dollar_figure and other income described as personal_use of company vehicle of dollar_figure as shown in schedule se that petitioners included in their joint_return petitioners’ joint_return included schedule a in that schedule petitioners claimed inter alia the following deduc-- tions dollar_figure for real_estate_taxes dollar_figure for mort- gage interest and dollar_figure for points not reported in form_1098 7’ petitioners’ joint_return also included schedule se in that schedule petitioners reported self-employment_income attributable to mr whitehead of dollar_figure petitioners’ joint_return included a statement in which petitioners described that ‘petitioners attached to petitioners’ joint_return form_w-2 for for mr whitehead mr whitehead’s form w- that form showed burien nissan administration as employer and mr whitehead as employee mr whitehead’s form_w-2 showed inter alia wages tips other compensation in the amount of dollar_figure that form indicated that that amount included a benefit of dollar_figure that was identified in that form as epv as discussed supra note we believe epv stands for employer_provided vehicle ‘the dollar_figure deduction claimed for points not reported in form_1098 represented petitioners’ amortization of points that they claim they paid with respect to the refinancing of the kirkland property in date -- - income as income from personal_use of company vehicle in petitioners’ joint_return petitioners claimed inter alia deductions for the respective dollar_figure contributions made to mr whitehead’s ira and to ms whitehead’s ira notice_of_deficiency in the notice issued to petitioners for the years at issue respondent determined inter alia to increase petitioners’ taxable_income for each year at issue by dollar_figure respondent made those determinations because respondent determined that mr whitehead received from burien nissan constructive dividends of dollar_figure during each such year respondent further determined to increase petitioners’ taxable_income for each year at issue in an amount equal to the aggregate value of petitioners’ respective uses of certain burien nissan automobiles respondent made those determinations ‘srespondent determined that the aggregate value of peti- tioners’ respective uses of certain burien nissan automobiles during each year at issue was dollar_figure with respect to petition-- ers’ tax_year respondent credited petitioners for the following items of income reported in their joint_return dollar_figure of wage income identified as epv in mr whitehead’s form_w-2 dollar_figure of other income from burien nissan and dollar_figure of alleged self-employment_income from burien nissan which respondent determined was not self-employment_income respondent’s crediting of the foregoing items of income reported in petitioners’ joint_return resulted in a determination in the notice to increase petitioners’ taxable_income for in the net amount of dollar_figure with respect to petitioners’ tax_year respondent credited petitioners for the following items of income reported in their joint_return dollar_figure of wage income identified as epv in mr whitehead’s form_w-2 and continued - - because respondent determined that petitioners did not provide adequate_records or other documentation to substantiate any business use of certain burien nissan automobiles during each such year in this connection respondent also determined that petitioners did not have any self-employment_income during each of the years at issue respondent made those determinations because respondent determined that the aggregate value of peti- tioners’ respective uses of certain burien nissan automobiles during each of those years must be reported as employee income attributable to mr whitehead and that no part of that value may be reported as petitioners had claimed in their joint_return for each of the years at issue as self-employment_income attribut-- able to ms whitehead for and to mr whitehead for respondent also determined to disallow the deductions claimed by petitioners for each of the years at issue for mort-- gage interest and property taxes in excess of the amounts de- ducted by them with respect to the sumner property respondent further determined to disallow the deduction claimed by petition- ers for each of the years at issue for points not reported in form_1098 continued dollar_figure of alleged self-employment_income from personal_use of company vehicle which respondent determined was not self- employment income respondent’s crediting of the foregoing items of income reported in petitioners’ joint_return resulted in a determination in the notice to increase petitioners’ taxable_income for in the net amount of dollar_figure - - respondent also determined to disallow the deduction that petitioners claimed in their joint_return for the dollar_figure contribution made to ms whitehead’s ira during that year respondent made that determination because respondent determined that ms whitehead did not receive any compensation during respondent further determined that petitioners are liable for each of the years at issue for an excise_tax of dollar_figure under sec_4973 for excess ira contributions respondent also determined that petitioners are liable for each of the years at issue for the accuracy-related_penalty under sec_6662 opinion petitioners bear the burden of proving that the determina- tions in the notice are erroneous ’ see rule a 290_us_111 with respect to the deduc-- with respect to court proceedings arising in connection with examinations commencing after date under sec_7491 the burden_of_proof shifts to respondent in specified circumstances internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 the record in this case does not establish the date on which the examination of petitioners’ taxable years at issue began and neither party contends that sec_7491 applies here with respect to court proceedings arising in connection with examinations commencing after date under sec_7491 c respondent bears the burden of production with respect to any individual’s liability for any penalty or addition_to_tax id as noted above the record in this case does not establish the date on which the examination of petitioners’ taxable years at issue began moreover neither party contends that sec_7491 c applies here -- p7 - tions claimed by petitioners deductions are strictly a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deductions claimed 503_us_79 the court’s evaluation of evidence in the record on which petitioners rely petitioners rely on certain testimonial and documentary_evidence to support their positions with respect to the various issues in this case testimonial evidence at trial petitioners called themselves mr smith and essie whitehead as witnesses with respect to the testimony of petitioners based on our observation of each petitioner at trial including our observation of each petitioner’s demeanor we did not find either of them to be credible we also found mr whitehead’s testimony to be conclusory and or uncorroborated by reliable evidence in certain material respects while we found ms whitehead’s testimony to be specific in certain respects we found her testimony about certain material matters to be general vague and or conclusory with respect to mr smith’s testimony ’ based on our obser- although petitioners do not explicitly rely on brief on the testimony of mr smith the individual who prepared petition-- ers’ joint returns for the years at issue at trial they relied on his testimony to support their respective positions with respect to certain of the issues in this case - - vation of mr smith at trial including our observation of his demeanor we did not find him to be credible we also found his testimony to be conclusory in certain material respects and irrelevant in certain other material respects with respect to the testimony of essie whitehead we found her testimony to be inconsistent with certain of the parties’ stipulations of fact in this case documentary_evidence the record contains a number of documents on which petition--- ers rely to establish their positions with respect to the issues that remain in this case with respect to the constructive_dividend issue petitioners rely on inter alia copies of three burien nissan stock certificates e stock certificate sec_4 and which we found to be incomplete and questionable in certain material respects we found those copies to be incom-- plete in that there was no legend and no endorsement on the back side of each of them as required by the date stock purchase agreement and the date stockholders’ agreement respectively we found the copies of the three burien nissan stock certificates in question to be guestionable in that the back side of the copy of stock certificate was completely blank and the back side of each of the two copies of stock tt appears that the back side of stock certificate may not have been copied - - certificate sec_4 and reflected purported assignments of the stock to which each such certificate pertained that contained what we consider on the record before us to be significant irregulari- ties we shall not rely on the copies of burien nissan stock certificate sec_4 and that we found to be incomplete and questionable in certain material respects with respect to the constructive_dividend issue petitioners also rely on inter alia the following aje entries ina document entitled burien nissan inc adjusting journal entries for the period ended date account account name description debits credits note payable-ken stanford big_number retained earnings big_number to record note payable on capital stock redeemed petitioners rely on the foregoing aje entries to show that burien nissan redeemed mr stanford’s stock in we are not persuaded by the aje entries that burien nissan redeemed mr stanford’s stock in or at any other time we have found that mr whitehead purchased all of mr stanford’s burien nissan stock on date pursuant to the september -by way of illustration each purported assignment that appeared on the back side of each of the two copies of stock certificate sec_4 and contained no signature in the space provided for a witness to sign and a date that we found to be inconsistent with credible_evidence in the record 2petitioners do not contend that burien nissan redeemed any stock from mr whitehead in -- - whitehead stanford stock purchase agreement we find on the record before us that mr stanford owned no burien nissan stock after date and that burien nissan could not have redeemed any stock from mr stanford in we shall not rely on the aje entries to support petitioners’ position that burien nissan redeemed mr stanford’s burien nissan stock in with respect to the issue of mr whitehead’s use of certain burien nissan automobiles during the years at issue petitioners rely on inter alia a document entitled automobile mileage and expense log purported mileage log petitioners contend that mr whitehead maintained that purported mileage log during january february and date in order to determine what portion of his use of certain burien nissan automobiles during the years at issue constituted a business use of those automo- biles based upon our examination of the purported mileage log we found it to be questionable that purported log contained different handwriting and certain numerical entries which ap- peared to have been altered we shall not rely on the pur- ported mileage log burien nissan’s payments to mr stanford respondent determined to increase petitioners’ taxable 24we also found certain numerical entries contained in the purported mileage log to be illegible --- - income for each year at issue by dollar_figure respondent made those determinations because respondent determined that mr whitehead received from burien nissan constructive dividends of dollar_figure during each such year with respect to those determinations respondent contends that under cases such as 74_tc_1513 burien nissan’s dollar_figure monthly payments to mr stanford during the years at issue constitute constructive dividends to mr whitehead for those years that is because according to respondent by making those payments burien nissan relieved mr whitehead of his obligations under the promissory note that he issued to mr stanford on date petitioners contend that the date whitehead stanford stock purchase agreement pursuant to which mr whitehead purchased mr stanford’s burien nissan stock was void or voidable because of the restrictions placed on the transfer of such stock pursuant to the date stockholders’ agreement consequently according to petitioners mr whitehead did not purchase mr stanford’s burien nissan stock and burien nissan’s payments to mr stanford during the years at issue represented payments to mr stanford in redemption of his burien nissan stock both the date stock purchase agreement’ and the although petitioners do not rely on the date stock purchase agreement that agreement required the prior written continued - - date stockholders’ agreement placed certain restric- tions on the transfer of burien nissan stock under the terms of those agreements the only restriction that applied to the sale of all of the shares of one minority stockholder to another stockholder was the restriction that required the selling minor- ity stockholder to obtain the prior written consent of mr johnston and jacque johnston pursuant to the terms of the date whitehead stanford stock purchase agreement certain consents had been obtained prior to the execution of that agreement and that agreement did not require any other consents to be obtained on the record before us we find that petitioners have failed to show that the consents previously obtained referenced in the date whitehead stanford stock purchase agreement were not the consents of mr johnston and jacque johnston on that record we further find that petition-- ers have failed to show that the sale of mr stanford’s burien nissan stock to mr whitehead pursuant to the date continued consent of mr johnston and jacque johnston to any transfer of burien nissan stock by a minority stockholder the foregoing restriction in the date stock purchase agreement was incorporated by reference into the date stockhold- ers’ agreement the date stockholders’ agreement placed additional restrictions on the sale of burien nissan stock by a minority stockholder to a third party - - whitehead stanford stock purchase agreement was effected without the prior written consent of mr johnston and jacque johnston which under the date stock purchase agreement and the date stockholders’ agreement was the only restric- tion to which that sale was subject ’ based on our examination of the entire record before us we find that petitioners have failed to establish that the date whitehead stanford stock purchase agreement was void or voidable we have rejected the only argument that petitioners advance ie that the date whitehead stanford stock purchase agreement was void or voidable to establish error in the determinations of respondent that mr whitehead received constructive dividends totaling dollar_figure during each year at issue the date stock purchase agreement and the septem- ber stockholders’ agreement provided that the only restriction that applied to the sale of all of the shares of one minority stockholder to another stockholder was the restriction that required the selling minority stockholder to obtain the prior written consent of mr johnston and jacque johnston petitioners have pointed to no other restriction that would apply to the sale by mr stanford to mr whitehead of mr stanford’s burien nissan stock that was effected by the date whitehead stanford stock purchase agreement and we have found none assuming arguendo that petitioners had established that the date whitehead stanford stock purchase agree- ment was void or voidable on the record before us we find that mr whitehead’s date purchase of mr stanford’s shares of burien nissan stock was recognized and ratified by burien nissan mr johnston mr mclaughlin mr whitehead and mr watson pursuant to the addendum to the date stock pur- chase agreement that was executed on date - -- as a result of burien nissan’s payments to mr stanford during each such year on the instant record we sustain those determi- nations petitioners’ respective uses of certain burien nissan automobiles respondent determined to increase petitioners’ taxable_income for and in the net amounts of dollar_figure and dollar_figure respectively as a result of petitioners’ respective uses during those years of certain burien nissan automobiles respondent made those determinations because respondent determined that petitioners did not provide adequate_records or other documenta-- tion to substantiate any business use of those automobiles during each year at issue respondent further determined that petition-- ers’ respective uses of certain burien nissan automobiles during the years at issue resulted in employee income attributable to mr whitehead for those years and did not result in self-employ- ment income attributable to ms whitehead for or to mr whitehead for petitioners advance a number of conten- tions with respect to respondent’s determinations regarding their the parties agree that petitioners reported the value of their respective uses of certain burien nissan automobiles in petitioners’ joint_return as follows wage income of dollar_figure attributable to mr whitehead other income of dollar_figure and other income of dollar_figure attributable to ms whitehead and subject_to self-employment_tax the parties further agree that petitioners reported the value of their respective uses of certain burien nissan automobiles in petitioners’ joint_return as follows wage income attributable to mr whitehead of dollar_figure and other income of dollar_figure attributable to mr whitehead and subject_to self-employment_tax -- - respective uses of certain burien nissan automobiles during the years at issue before turning to each of those contentions we shall summarize the pertinent law in general gross_income includes compensation_for services sec 6l1 a when services are paid for in property or in exchange for other services the fair_market_value of such property or other services must be included in income as compen- tn petitioners’ answering brief petitioners contend that respondent takes a new position on brief with respect to both petitioners’ respective uses of certain burien nissan automobiles during the years at issue and the value of such uses respon- dent’s position on brief with respect to respondent’s position on brief regarding petitioners’ respective uses of certain burien nissan automobiles during the years at issue petitioners con- tend in its brief respondent now takes the completely new position that none of the use of the vehicles used by the peti- tioners was business related we disagree respondent’s position on brief regarding petitioners’ respective uses of certain burien nissan automobiles during the years at issue is the same as respondent’s position in the notice e petitioners did not provide adequate_records or other docu- mentation to substantiate any business use of those automobiles during those years and petitioners did not show that ms whitehead’s use of certain burien nissan automobiles during the years at issue constituted compensation to her by burien nissan for certain services that she performed during those years with respect to respondent’s position on brief regarding the value of petitioners’ respective uses of certain burien nissan automobiles during the years at issue petitioners contend respondent then proceeds to use some assumptions to compute what it feels should be taxable_income to the petitioners respondent’s position on brief regarding the value of petitioners’ respective uses of certain burien nissan automobiles during the years at issue is the same as respondent’s position in the notice ie the aggregate value of petitioners’ respective uses of those automo- biles during each year at issue was dollar_figure see supra note on the record before us we find that respondent’s position on brief does not differ from respondent’s determinations in the notice or respondent’s position at trial we find on that record that respondent’s position on brief is not a new position - - sation sec_1_61-2 income_tax regs such property or other services may take the form of fringe_benefits which include inter alia employer-provided automobiles sec_1 a income_tax regs in the case of compensation paid in the form of a fringe benefit an employee must include in gross_income the amount by which the fair_market_value of the fringe benefit exceeds the sum of the amount if any paid for the benefit and the amount if any specifically excluded from gross_income by inter alia sec_132 sec_1_61-21 income_tax regs petitioners’ position with respect to mr whitehead’s use of certain burien nissan automobiles during the years at issue petitioners contend that in calculating the value of mr whitehead’s use of certain burien nissan automobiles during the 'the person to whom a fringe benefit is taxable may not be an employee of the provider of the fringe benefit but may be for example a director or an independent_contractor sec_1 a income_tax regs the regulations define the term employee to include any person performing services in connec-- tion with which a fringe benefit is furnished id and define the term employer to include any provider of a fringe benefit in connection with payment for the performance of services sec_1_61-21 a income_tax regs in addition the person to whom a fringe benefit is taxable is the person performing the services in connection with which the fringe benefit is furnished regardless of whether that person is the person who actually receives the fringe benefit sec_1_61-21 income_tax regs for example if an employer provides an automobile to an employee’s spouse in_connection_with_the_performance_of_services by the employee that fringe benefit is taxable to the employee id the automobile is considered to be available to the employee and the use by the employee’s spouse is considered to be use by the employee id -- - years at issue they are entitled to exclude percent of that value as a so-called working_condition_fringe under sec_132 that is because according to petitioners percent of mr whitehead’s use of certain burien nissan automobiles during those years constituted a business use of those automo- biles for purposes of sec_132 the term working_condition_fringe means any property or services provided to an employee to the extent that if the employee paid for such property or services such payment would be allowable as a deduction under sec_162 or sec_167 sec_132 sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 sec_167 allows a deduction for a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income sec_167 a particular payment otherwise allowable as a deduction under sec_162 or sec_167 is not allowable unless any applicable substantiation re- guirements of sec_274 are satisfied sec_1_132-5 income_tax regs in the case of a taxpayer’s use of an employer-provided vehicle in order to exclude from gross_income as a working_condition_fringe under sec_132 any portion of the fair - - market_value of that use a taxpayer must show that any payment for such use would be allowable as a deduction under sec_162 or sec_167 and satisfy the substantiation requirements of sec_274 and the regulations thereunder by adequate_records adequate_records requirement or by sufficient evidence corroborating their own statements sufficient evidence requirement see sec_274 sec_1_274-5t e temporary income_tax regs fed reg date sec_1_132-5 ii income_tax regs in order to meet the adequate_records requirement a tax- payer must maintain an account book diary log or similar record made at or near the time of the expenditure or use which sec_274 provides in pertinent part sec_274 disallowance of certain entertainment etc bxpenses d substantiation required --no deduction or credit shall be allowed--- with respect to any listed_property as de- fined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the use of the facility or property c the business_purpose of the expense or other item the term listed_property is defined in sec_280f to include passenger automobiles sec_280f a - - includes a written_statement of business_purpose unless such business_purpose is evident from the surrounding facts and circumstances and sufficient information as to each element of every business use sec_1_274-5t and temporary income_tax regs fed reg date as pertinent here sec_1_274-5t temporary income_tax regs fed reg date entitled sampling provides a method of substantiation that a taxpayer may use if the taxpayer does not maintain an adequate record within the meaning of sec_274 and the regulations thereun- der for the entire taxable_year that section provides that generally a taxpayer may meet the sufficient evidence requirement under sec_274 and the regulations thereunder by maintain-- ing an adequate record for a portion or portions of a taxable_year and using that record to substantiate the business use of listed_property for all of that year however the taxpayer must demonstrate by other evidence that the use for the portion or portions of the taxable_year for which the adequate record is maintained is representative of the use for the taxable_year sampling method of substantiation sec_1_274-5t a temporary income_tax regs fed reg date the sampling method of substantiation may not be used to substan- tiate the business use of an employer-provided automobile that is made available for use by more than one employee for all ora -- - portion of a taxable_year sec_1_274-5t b temporary income_tax regs fed reg date having set forth the pertinent law we turn to whether without regard to the requirements of sec_274 and the regulations thereunder petitioners have shown that any payment by them for mr whitehead’s use of certain burien nissan automo- biles during the years at issue would be allowable as a deduction under sec_162 or sec_167 petitioners make no arguments or contentions with respect to that question on the record before us we find that petitioners have failed to show that without regard to the requirements of sec_274 and the regulations thereunder any such payment would be allowable as a deduction under either of those sections assuming arguendo that petitioners had shown that without regard to sec_274 and the regulations thereunder any payment by them for mr whitehead’s use of certain burien nissan automobiles during the years at issue would be allowable as a deduction under sec_162 or sec_167 see sec_132 petitioners must nonetheless establish that they have satisfied the substantiation requirements of sec_274 and the regula- tions thereunder petitioners have attempted to meet those substantiation requirements through the sampling method of substantiation on the record before us we find that petition- ers have failed to show that they are entitled to use the sam- - al --- pling method of substantiation that is because on the record before us we find that petitioners have failed to show that the burien nissan automobiles that each of them used during each year at issue were not made available for use by more than one burien nissan employee for all or a portion of each such year see sec_1_274-5t b temporary income_tax regs fed reg date assuming arguendo that petitioners had shown that without regard to sec_274 and the regulations thereunder any payment by them for mr whitehead’s use of certain burien nissan automobiles would be allowable as a deduction under sec_162 or sec_167 and that they are entitled to use the sampling method of substantiation we must consider whether petitioners have met the requirements of that method in support of petitioners’ contention that percent of mr whitehead’s use of certain burien nissan automobiles during the years at issue constituted a business use petitioners rely on the purported mileage log that petitioners claim mr whitehead maintained during january through date test period we have found that purported log to be questionable and not reliable in assuming arguendo that we had relied on the purported mileage log on the record before us we find that that purported log does not meet the adequate_records requirement under sec_1_274-5t and temporary income_tax regs fed reg date we find on the record before us that the purported mileage log did not contain a written_statement of continued - -- support of petitioners’ contention that mr whitehead’s use of certain burien nissan automobiles during the test period was representative of mr whitehead’s use of those automobiles throughout the years at issue petitioners rely on mr white- head’s self-serving testimony based on the court’s evaluation of mr whitehead’s testimony we are not required to and we shall not rely on his testimony regarding his use of certain burien nissan automobiles during the years at issue see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 on the record before us we find that petitioners have failed to meet the requirements of the sampling method of substantiation on that record we further find that petitioners have failed otherwise to continued the business_purpose of any miles allegedly driven by mr white- head during the test period we further find on that record that petitioners have failed to show that the alleged business_purpose of any miles allegedly driven by mr whitehead during the test period is evident from the surrounding facts and circumstances in this connection no credible_evidence in the record estab-- lishes the facts and circumstances during the years at issue surrounding mr whitehead’s claimed business uses of certain burien nissan automobiles during those years the principle that we are not required to rely on testi- mony even if uncontradicted that we find to be inter alia not credible questionable unreasonable general and or vague is so well established that hereinafter we shall not cite the case law supporting that principle -- - meet the substantiation requirements under sec_274 and the regulations thereunder by introducing either adequate_records or sufficient evidence corroborating mr whitehead’s own statements with respect to his business use of certain burien nissan automo- biles during the years at issue on the record before us we find that petitioners have failed to establish that any portion of mr whitehead’s use of certain burien nissan automobiles during the years at issue constituted a business use the fair_market_value of which is excludable from gross_income as a working_condition_fringe under sec_132 we further find on that record that the entire fair_market_value of mr whitehead’s use of certain burien nissan automobiles during the years at issue is includible in petitioners’ income for those years as wages to mr whitehead having so found we turn now to the parties’ dispute over the fair_market_value of mr whitehead’s use of certain burien nissan automobiles during the years at issue with respect to employer-provided automobiles unless the taxpayer applies one of the special valuation rules set forth in sec_1_61-21 e and f income_tax regs the fair_market_value of an on brief petitioners claim that they applied one of the special valuation rules namely the automobile lease valuation rule under sec_1_61-21 income_tax regs to calculate the value of petitioners’ respective uses of certain burien nissan automobiles during the years at issue we are not convinced from the calculation that petitioners present on brief that they did continued - employer-provided automobile generally is equal to the amount that an individual would have to pay in an arm’s-length transac-- tion to lease the same or comparable automobile on the same or comparable conditions in the geographic area in which the automo- bile is available for use sec_1_61-21 income_tax regs on the record before us we find that petitioners have failed to establish that the fair_market_value of mr whitehead’s use of certain burien nissan automobiles during the years at issue is equal to the value that they reported for such use in their joint_return for each of those years petitioners’ position with respect to ms whitehead’s use of certain burien nissan automobiles during the years at issue with respect to the parties’ dispute as to whether any portion of petitioners’ respective uses of certain burien nissan automobiles during the years at issue constituted a business use of such automobiles petitioners appear to contend that only mr whitehead and not ms whitehead had any business use of certain burien nissan automobiles during those years the parties’ continued in fact use that special valuation rule in any event on the record before us we find that petitioners have failed to show that they are entitled to use the automobile lease valuation rule to calculate the value of their respective uses of certain burien nissan automobiles during the years at issue see sec_1 c income_tax regs on brief petitioners contend that they could have estab- continued - - disputes with respect to ms whitehead’s use of certain burien nissan automobiles during the years at issue are whether ms whitehead performed services for burien nissan during the years at issue for which she was compensated by her personal_use of certain burien nissan automobiles during those years in the performance of such services ms whitehead worked at least hours during each year at issue and for petition- ers correctly reported the value of ms whitehead’s services in their joint_return for that year as self-employment_income in the amount of dollar_figure ’ s continued lished through their testimony at trial that at least during ms whitehead used her vehicle for business purposes and no adjustment was made for such use or for fuel purchased by petitioner s from personal funds however petitioners indi- cate on brief that they will adhere to the conservative ap- proach that they claim they took in their joint_return for each of the years at issue in which they reported income from their respective claimed personal uses of certain burien nissan automo- biles during those years that conservative approach was based on the alleged business use of certain burien nissan automobiles by mr whitehead only and not by ms whitehead assuming arguendo that petitioners had not adhered to the conservative approach that they claim they took in their joint_return for each of the years at issue and that petitioners are contending that any portion of ms whitehead’s use of certain burien nissan automobiles during the years at issue constituted a business use of such automobiles on the record before us we find that petitioners have failed to show that any portion of her use of such automobiles during those years constituted a business use of such automobiles s7petitioners allege as facts that for each year at issue ms whitehead performed services for burien nissan she was compensated for such services through her personal_use of certain continued -- - with respect to the parties’ dispute as to whether ms whitehead performed services for burien nissan during the years at issue petitioners contend that those services included performing administrative tasks functioning as corporate secretary assisting with the transporting of vehicles when sales promotions were conducted away from the dealership site and coordinating employee functions at two or more major events during the operating year in support of petitioners’ conten- tion that ms whitehead performed those services for burien nissan during the years at issue petitioners rely on their self- serving testimony we are not required to and we shall not rely on mr whitehead’s testimony based on the court’s evalua- tion of ms whitehead’s testimony we are not required to and we shall not rely on her testimony to establish that she performed continued burien nissan automobiles and that use had a value of dollar_figure nevertheless petitioners contend that that dollar_figure constitutes self-employment_income attributable to ms whitehead for and to mr whitehead for it is not altogether clear why petitioners are claiming inconsistent treatment of the value of ms whitehead’s alleged services and use of certain burien nissan automobiles for each year at issue however as discussed below we believe that the reason for such inconsistent treatment is that in order to be entitled to a deduction for the entire dollar_figure contribution to her ira for ms whitehead would have to have received compensation_for that year of at least dollar_figure in contrast due to a change in the law she would not have to have received any compensation in order to be entitled toa deduction for the entire dollar_figure contribution to her ira for spetitioners concede that ms whitehead did not have any written_agreement with respect to any services that petitioners claim she performed for burien nissan during the years at issue -- - services for burien nissan during the years at issue on the record before us we find that petitioners have failed to show that ms whitehead performed any services for burien nissan during the years at issue assuming arguendo that petitioners had shown that ms whitehead performed any services for burien nissan during the years at issue we find on the record before us that petitioners have failed to show that burien nissan intended to or did in ms whitehead testified at length about her involvement in planning and carrying out plans for two burien nissan employee functions alleged employee functions during each year at issue we are not required to and we shall not rely on ms whitehead’s testimony moreover petitioners did not introduce into the record any credible corroborating evidence that establishes that such alleged functions took place and that ms whitehead per- formed any services with respect to such alleged functions we infer from petitioners’ failure to proffer any such credible corroborating evidence that any such evidence does not exist and that if any such evidence does exist it would not have substan- tiated petitioners’ position with respect to the alleged services provided to burien nissan by ms whitehead during the years at issue see 6_tc_1158 affd 162_f2d_513 10th cir in this connection we note that in form_1120 that burien nissan filed for each of the years at issue it did not claim deductions in amounts large enough to cover the several thousand dollars that ms whitehead testified it spent each year on the alleged employee functions assuming arguendo that petitioners had established that burien nissan held the alleged employee func- tions during each year at issue and that ms whitehead performed some services with respect to the planning and the carrying out of plans for such functions on the record before us we find that petitioners have failed to show that burien nissan intended to or did in fact compensate ms whitehead for such services in this connection ms whitehead could have performed some services for burien nissan relating to certain alleged employee functions gratuitously upon the request of her husband who was its president and sole stockholder during the years at issue -- - fact compensate her for any such services on the record before us we find that petitioners have failed to show that burien nissan permitted ms whitehead to use certain burien nissan automobiles in order to compensate her for any services that she performed and not to compensate mr white- head for the services that he performed for burien nissan we find on that record that the fair_market_value of ms whitehead’s use of certain burien nissan automobiles during the years at issue constitutes a fringe benefit provided by burien nissan to mr whitehead and is includible in petitioners’ income for those years as wages to mr whitehead see sec_1_61-21 income_tax regs on the record before us we further find that petitioners have failed to establish that the fair_market_value of ms whitehead’s use of certain burien nissan automobiles during the years at issue is equal to the value that they re- ported for such use in their joint_return for each of those years based on our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing error in the determinations of respondent to include in petitioners’ taxable_income for and the net amounts of dollar_figure and dollar_figure respectively as a result of petitioners’ as discussed supra note ms whitehead could have performed certain services for burien nissan gratuitously upon the request of her husband --- - respective uses during those years of certain burien nissan automobiles on that record we sustain those determinations petitioners’ claimed deductions for certain mortgage interest and property taxes respondent determined to disallow any deductions for mort-- gage interest and property taxes claimed by petitioners for each year at issue in excess of the deductions claimed by them for each such year for mortgage interest and property taxes paid with respect to the sumner property the parties agree that the mortgage interest and property taxes at issue are attributable to the debt that mr whitehead and essie whitehead incurred when they refinanced the kirkland property in date the parties’ disputes are whether mr whitehead paid any portion of the disallowed mortgage interest and property taxes and if he did pay a portion of the mortgage interest at issue whether that interest constitutes qualified we note that when mr stanford was president of burien nissan his employment agreement provided that he was entitled to unrestricted access to two burien nissan automobiles for his personal_use mr whitehead could have received the same benefit when he became president of burien nissan respondent also determined to disallow the deduction for points not reported in form_1098 that petitioners claimed with respect to the kirkland property for each year at issue peti- tioners make no argument on brief with respect to their entitle- ment to the deduction that they claimed for each year at issue for those points we conclude that petitioners have abandoned contesting respondent’s determinations disallowing the deductions claimed for those points see 91_tc_524 ndollar_figure -- - residence interest under sec_163 before turning to the contentions of the parties we shall summarize the pertinent law sec_163 generally allows a deduction for all interest_paid or accrued during the taxable_year on indebtedness in the case of a taxpayer other than a corporation sec_163 h generally disallows any deduction for personal_interest the term personal_interest is defined to mean any interest allow- able as a deduction under chapter of the code other than inter alia any qualified_residence_interest sec_163 d the term qualified_residence_interest means any interest which is paid_or_accrued during the taxable_year on inter alia acquisi- tion indebtedness sec_163 a the term acquisition_indebtedness is defined to mean any indebtedness which is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and which is secured_by such residence sec_163 b the term acquisition_indebtedness also includes any indebtedness secured_by any qualified_residence of the taxpayer resulting from the refinanc- ing of acquisition_indebtedness but only to the extent that the amount of the indebtedness resulting from such refinancing does not exceed the amount of the refinanced indebtedness id sec_164 allows a deduction for certain taxes including real_property_taxes paid_or_accrued during the taxable_year sec_164 in the case of a mortgage loan for which the taxpayer is jointly liable with another person a deduction for mortgage interest and property taxes is allowable to the persons or person who pays such interest and taxes out of his or her own funds in proportion to such payment see 16_tc_140 3_tc_1184 it is petitioners’ position that they are entitled to a deduction for each year at issue in the amount of dollar_figure for mortgage interest and property taxes paid_by mr whitehead with respect to the kirkland property that is because according to petitioners during each of those years mr whitehead paid 3see also blackburn v commissioner tcmemo_1979_266 affd per curiam 681_f2d_461 6th cir petitioners claimed in their joint_return for and deductions for mortgage interest and property taxes in excess of the amounts paid for those years with respect to the sumner property the respective amounts claimed as deductions in their returns that did not pertain to the sumner property were dollar_figure and dollar_figure respondent disallowed those respective amounts of deductions for those years petitioners claim on brief that they are entitled to only dollar_figure of those disallowed amounts for mortgage interest and property taxes for each year at issue we conclude that of the total mortgage interest and property_tax deduction disallowed by respondent for each year at issue petitioners have abandoned claiming that they are entitled for each such year to a deduction for mortgage interest and property taxes in excess of dollar_figure see rybak v commissioner supra - - essie whitehead dollar_figure per month and essie whitehead used those payments along with her own funds to make the monthly mortgage loan payment which included payment of mortgage interest and property taxes on the kirkland property hereinafter all references to the monthly mortgage loan payment on the kirkland property includes payment of mortgage interest and property taxes to support their position petitioners rely on mr white- head’s self-serving testimony and the testimony of his mother essie whitehead we are not required to and we shall not rely on mr whitehead’s testimony as for the testimony of essie whitehead at trial she indicated that at least during the years at issue mr whitehead and she had a general arrangement between them purported general arrangement pursuant to which mr whitehead was to and did in fact contribute dollar_figure per month toward the monthly mortgage loan payment on the kirkland prop- erty the parties stipulated and we have found that mr whitehead did not in fact pay essie whitehead dollar_figure every month the parties stipulated that mr whitehead paid essie whitehead a total of dollar_figure for and dollar_figure for on the record before us we find that petitioners have failed to show that mr whitehead paid essie whitehead any amount greater than those stipulated amounts on that record we reject petitioners’ claim that mr whitehead paid essie whitehead dollar_figure per month or a total of dollar_figure during each year at issue -- - during the years at issue the record belies essie whitehead’s testimony that she had the purported general arrangement with mr whitehead during the years at issue that she described and that mr whitehead acted in accordance with any such purported general arrangement on the record before us we find that petitioners have failed to show that mr whitehead paid funds to essie whitehead during the years at issue subject_to the requirement that she use those funds solely to make the monthly mortgage payment on the kirkland property and not for any use she desired on that record we further find that petitioners have failed to show that essie whitehead used any portion of the amounts that mr white- head paid to her during the years at issue to make the monthly mortgage loan payment on the kirkland property ’ based on our examination of the entire record before us we find that petitioners have failed to establish that they are entitled to a deduction for each year at issue for any mortgage interest and property taxes relating to the kirkland property petitioners’ claimed ira deduction respondent determined to disallow the deduction that peti- mr whitehead made no payments to essie whitehead in date date date and date in light of our findings we shall not address respon- dent’s contention with respect to whether the mortgage interest at issue constitutes qualified_residence_interest under sec_163 h - - tioners claimed in their joint_return for the dollar_figure contri- bution made to ms whitehead’s ira during that year respondent made that determination because respondent determined that ms whitehead did not receive any compensation during on brief respondent concedes that pursuant to sec_219 as in effect for petitioners’ tax_year petitioners are entitled to a deduction of dollar_figure with respect to contributions of dollar_figure that were made to ms whitehead’s ira during that year it is petitioners’ position that they are entitled to a deduction for for contributions made to ms whitehead’s ira in the amount that they claimed in their joint_return for that year ie dollar_figure in support of their position petitioners contend as they do with respect to the respective values of petitioners’ respective uses of certain burien nissan automobiles during the years at issue that ms whitehead performed at least hours of services for burien nissan during for which burien nissan compensated her by permitting her to use certain burien nissan automobiles the value of which was dollar_figure sec_219 generally allows a deduction for contributions 8on brief petitioners also contend that valuing at dollar_figure per hour the hours of services that they contend ms white- head performed for burien nissan during her compensation_for those services would have been dollar_figure which is an amount substantially less than the value dollar_figure that petitioners claimed in their joint_return assuming arguendo that ms whitehead had worked hours for burien nissan during the value of her services would have to have been dollar_figure per hour in order for her to have received compensation of dollar_figure - -- by or on behalf of individuals during the taxable_year to inter alia an ira sec_219 e sec_1_219-1 income_tax regs such a deduction is limited to the lesser_of dollar_figure or the amount of compensation includible in such individual’s gross_income for such taxable_year sec_219 as pertinent here under sec_219 as in effect for petitioners’ taxable_year in the case of married couples filing jointly where one spouse receives compensation and the other spouse non- receiving spouse does not the amount allowable as a deduction for contributions to the nonreceiving spouse’s ira shall not exceed dollar_figure we have found that petitioners failed to show that ms whitehead performed any services for burien nissan during for which burien nissan intended to or did in fact compensate as pertinent here under sec_219 as in effect for petitioners’ taxable_year in the case of married couples filing jointly where one spouse lesser-receiving spouse re- ceives less compensation than the other spouse the amount allowable as a deduction for contributions to the lesser-receiv- ing spouse’s ira shall not exceed dollar_figure see small_business job protection act of publaw_104_188 sec a 110_stat_1802 under sec_219 as in effect for petitioners’ taxable_year petitioners are entitled to deduct the dollar_figure contrib- uted to ms whitehead’s ira regardless of whether she received any compensation during that year we believe that the provi- sions of sec_219 as in effect for each of petitioners’ taxable years and prompted petitioners to attribute to ms whitehead the claimed dollar_figure of self-employment_income that they reported in their joint_return and inconsistently to attribute to mr whitehead the claimed dollar_figure of self-employment_income that they reported in their joint_return see supra note - - her let alone at the hourly rate of dollar_figure or dollar_figure see discussion supra note on the record before us we further find that petitioners have failed to show that ms whitehead received any compensation from burien nissan during let alone the dollar_figure of compensation that they reported for that year based on our examination of the entire record before us we find that petitioners have failed to establish that they are entitled to a deduction for for contributions made to ms whitehead’s ira for that year in excess of the dollar_figure conceded by respondent excise_tax under sec_4973 respondent determined that petitioners are liable for each year at issue for an excise_tax of dollar_figure under sec_4973 on brief respondent concedes a portion of that amount and contends that petitioners are liable for each year at issue for an excise_tax of dollar_figure under sec_4973 sec_4973 imposes an excise_tax in an amount equal to percent of the excess_contributions to inter alia an ira sec_4973 as pertinent here the term excess contribu- tions is defined to mean the excess of the amount contrib- uted for the taxable_year to the ira over the amount allowable as - respondent’s concession with respect to petitioners’ liability for each year at issue for the excise_tax under sec_4973 as a result of respondent’s concession that petition- ers are entitled to a deduction of dollar_figure for with respect to the contributions made to ms whitehead’s ira - - a deduction under sec_219 for such contributions sec_4973 and the amount determined under sec_4973 b for the preceding_taxable_year sec_4973 the individual to whose ira the excess_contributions are made is liable for the excise_tax under sec_4973 sec_4973 petitioners contributed dollar_figure to ms whitehead’s ira during we have found that petitioners failed to establish that they are entitled under sec_219 to a deduction for in excess of the dollar_figure conceded by respondent we find on the instant record that the excess_contributions under sec_4973 to ms whitehead’s ira for are dollar_figure ie the excess of the dollar_figure contributed to ms whitehead’s ira over the dollar_figure conceded by respondent we further find on that record that the excess_contributions under sec_4973 to ms whitehead’s ira for are dollar_figure ie the amount determined under sec_4973 for based on our examination of the entire record before us we find that ms whitehead is liable for each year at issue for an excise_tax of dollar_figure under sec_4973 -'in the notice respondent imposed the excise_tax under sec_4973 on petitioners it is not clear under sec_4973 a that mr whitehead is liable for such tax any question as to his liability is to be resolved in the proceedings in this case under rule see sec_4973 last sentence 74_tc_1057 affd 661_f2d_53 5th cir 72_tc_768 - -- accuracy-related_penalty under sec_6662 a respondent determined that petitioners are liable for each year at issue for the accuracy-related_penalty under sec_6662 because of a substantial_understatement_of_income_tax under sec_6662 and alternatively negligence under sec_6662 b sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax resulting from inter alia a substantial_understatement_of_income_tax sec_6662 or negligence or disregard of rules or regulations sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the tax_return sec_6662 d a and is substantial in the case of an individual if it exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 a for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the code and the term disre- gard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as a lack of due care or failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir --- - the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum-- stances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the tax- payer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional such as an accountant does not necessarily demonstrate reasonable_cause and good_faith unless under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in the case of claimed reliance on the accountant who prepared the taxpayer’s tax_return the taxpayer must establish that correct information was provided to the accountant and that the item incorrectly omitted claimed or reported in the return was the result of the accoun- tant’s error 70_tc_158 on brief petitioners contend that they had a reasonable basis for the positions that they took in their joint_return for each of the years at issue that they did not intentionally disregard any code provisions in preparing each such return that respondent determined to impose the accuracy-related_penalty in -- - order to intimidate the taxpayers from properly asserting their positions with regard to their tax_liability and that the issues remaining for decision in this case represent a legiti- mate difference of opinion at worst and thus do not provide a basis for the negligence_penalty except for their conclusory statements on brief petitioners point to no facts and advance no arguments in support of their contentions that they had a reasonable basis for the posi- tions that they took in their joint_return for each of the years at issue they did not intentionally disregard any code provisions in preparing each such return respondent deter- mined to impose the accuracy-related_penalty under sec_6662 in order to intimidate petitioners and the issues remaining for decision in this case merely represent legitimate substantive differences of opinion between petitioners and respondent on the record before us we find that in the event the computations under rule establish that there is an under- although not altogether clear petitioners may be claiming reliance on the accountant who prepared their joint_return for each of the years at issue to support certain of their conten- tions with respect to the accuracy-related_penalty under sec_6662 on the record before us we find that petitioners have failed to show that any such reliance was reasonable and that they acted in good_faith see sec_1_6664-4 income_tax regs and that they provided correct information to that accountant and that any item incorrectly omitted claimed or reported in those joint returns was the result of that accoun- tant’s error see 70_tc_158 - - statement of tax for each year at issue as a result of our holdings in this case that exceeds the greater of percent of the tax reguired to be shown in petitioners’ joint_return for each such year or dollar_figure see sec_6662 a petitioners have failed to show that there is no substantial_understatement of tax under sec_6662 and d on that record we further find that petitioners have failed to show that they were not negligent and did not disregard rules or regulations within the meaning of sec_6662 or otherwise did what a reasonable person would do with respect to any portion of the underpayment for each year at issue on the record before us we also find that petitioners have failed to show that they acted with reasonable_cause and in good_faith with respect to any portion of the underpayment for each such year see sec_6664 c based on our examination of the entire record before us we find that petitioners have failed to establish error in respon- dent’s determinations that they are liable for each year at issue for the accuracy-related_penalty under sec_6662 a we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing the concessions of respondent and the matters abandoned by petitioners decision will be entered under rule
